Per Curiam.

The proof introduced by the plaintiffs does not seem warranted by the form of action and pleadings in the cause, but no objection was made, and, besides, the defendants admitted that the plaintiffs had proved enough to recover. The judgment, therefore, must be reversed, unless the defendants, on their part, showed enough to destroy this right. The objection that the plaintiffs had not proved that they were overseers was properly overruled. They sue in that capacity, and are described as such in the proceedings, and this was admitted by the plea of the general issue. The defendants, by the demand of the child, did not exonerate themselves from its maintenance. It was but three or four years old, and the mother was entitled to the custody. (2 Johns. Rep. 375.) The two justices had *210no authority to annul the order for maintenance, which jia(j ]3een previously, and, as we must presume, legally made ; but admitting that they had such authority, the expenses for which this action was brought had accrued long before this was done. The judgment must, accordingly, be reversed.
Judgment reversed.